Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendments have been received.
Claims 1-115 were canceled by applicant.
New claims 116-128 were added.
Claims 116-128 are pending in this application and were examined on the merits.

Objection(s):
Claims 121 and 122 are objected to because of the following informalities: 
In claim 121, line 2, replace “media” with –medium--.
In claim 121, line 2, replace “media” with –medium--.  
Appropriate correction is required.

Claim Rejection - Improper Markush Grouping:
Claim 125 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the 
The Markush grouping ““the group consisting of a polysaccharide, a diatomaceous earth, a salt crystal”” recited in claim 125 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
In this case, the members of the Markush grouping “the group consisting of a polysaccharide, a diatomaceous earth, a salt crystal” recited in claim125, do not all belong to the same art-recognized class, they are not known in the art to be structurally or functionally equivalent and they do not share a common use. For example, polysaccharides are polymeric carbohydrates, while diatomaceous earth or diatomite forms by the accumulation of the amorphous silica (opal, SiO2·nH2O) remains of dead diatoms (microscopic single-celled algae) in lacustrine or marine sediments, and salt crystals are salts having crystalline structure, as such the claimed members are not functionally or structurally equivalent, and share a common feature or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejection - 35 USC § 112 

Deposit of Biological Material

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 128 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The invention appears to employ a specific Methylobacterium sp. strain LMG6378. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on paragraph [0056] of the published application.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.



4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.


	A copy of the deposit receipt is required.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 126 recites the limitation “salt crystals formed during preparation of the culture medium” which renders the claim indefinite because the phrase “formed during preparation of the culture medium” lacks antecedent basis, moreover the salt crystals being encompassed by the phrase is unclear. 

In this case, [0061] paragraph of the specification reads:
[0061]  ... Salt crystals that can be used include, but are not limited to, insoluble or only partially soluble carbonates, chromates, sulfites, phosphates, hydroxides, oxides, and sulfides.


Suggestion: either delete claim 126 or amend the claim to recite particular salt crystals, and provide antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 116-119, 121-125 and 127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khongkhaem et al. (Letters in Applied Microbiology, Vol. 52, 2011, p. 448-455) as evidenced by Verhoef et al. (Carbohydrate Research, 2003, Vol. 338,  p. 1851-1859).

Regarding claim 116, Khongkhaem et al. disclose a method for obtaining a Methylobacterium preparation comprising: (i) preparing a culture medium comprising a mono-culture or co-culture of Methylobacterium (single or mixed culture of Methylobacterium sp. NP3 and Acinetobacter sp. PK1) (see for example, p. 449 left-hand column Materials and Methods, and p. 450 Figure 1 and related legend and descriptions/right-hand column “Results”), wherein said medium comprises a liquid phase and a solid phase, wherein the liquid and solid phase are provided as sterile components (suspended single or mixed culture of Methylobacterium sp. NP3 Acinetobacter sp. PK1 cells immobilized by attachment in silica) (see for example, p. 449 the whole right-hand column, preparation of immobilized cells, attachment, and phenol degradation experiment, continuation on p. 450 left-hand column, Figure 1 and related legend and descriptions/right-hand column “Results”), wherein the solid phase comprises a plurality of particles which are suspended in the liquid phase (ATT silica particles with attached bacteria suspended in culture  besides Methylobacterium sp. NP3 or Acinetobacter sp. PK1); (ii) growing said Methylobacterium from an initial titer in said culture medium (lower initial bacterial concentrations were used e.g., 106 CFU per gram silica to allow bacterial growth) (see p. 450 left-hand column 1st paragraph), wherein said culture medium is essentially free of contaminating microorganisms (no indication of the presence of any other microorganisms besides Methylobacterium sp. NP3 or Acinetobacter sp. PK1), 
It should be noted that the limitation “wherein said particles provide for a decrease in doubling time of said Methylobacterium grown in said culture medium relative to the doubling time of the Methylobacterium grown in liquid media alone” in claim 116 is not given patentable weight because it simply recites the intended results of the process step positively recited (also see MPEP 2111.04 I.).
Khongkhaem et al. further teach wherein the Methylobacterium titer in said culture medium is increased at least ten-fold relative to the initial titer of the Methylobacterium in the culture medium (iii) producing a fermentation broth with a Methylobacterium titer of at least 5 x 108 colony-forming units per milliliter (lower initial bacterial concentrations were used e.g., 106 CFU per gram silica to allow bacterial growth, and the highest concentration of bacteria for both silica of about X 1011 CFU or colony-forming units per milliliter) (see p. 451 left-hand column 2nd paragraph, right-hand column last paragraph, also Table 1. “Bacterial concentration”), and (iv) harvesting the Methylobacterium from said fermentation broth, thereby obtaining the Methylobacterium preparation (sample centrifugation to separate attached bacterial cells, and related photographs) (p. 450 left-hand column “Analytical methods” 2nd paragraph, and p. 453 Figure 5 and its descriptions of attached and encapsulated silica after 55 days of incubation).
Regarding claim 117, Khongkhaem et al. disclose wherein said method comprises the further step of drying the harvested Methylobacterium (silica with heat-inactivated bacteria) (see p. 453 right-hand column last paragraph last line and p. 452 Figure 3 legend).

Regarding claim 119, Khongkhaem et al. disclose wherein the titer of said Methylobacterium strain is increased at least 100-fold relative to the initial titer of the Methylobacterium in the culture medium (initial bacterial concentrations of 106 CFU per gram silica to allow bacterial growth, and the highest concentration of bacteria for both silica of about X 1011 CFU or colony-forming units per milliliter) (see p. 451 left-hand column 2nd paragraph, right-hand column last paragraph, also Table 1. “Bacterial concentration”).
Regarding claim 121, Khongkhaem et al. disclose wherein said solid phase comprises about 0.02% to about 20% of said media by mass (50 g ATT silica or 25 g ENC silica suspended in flask containing 100 ml CFMM medium which is about 0.25% to 0.5% solid phase by ma) (see for example, p. 449 right-hand column last paragraph).
Regarding claim 122, Khongkhaem et al. disclose wherein said solid phase comprises about 0.02% to about 0.5% of said media by mass (50 g ATT silica or 25 g ENC silica suspended in flask containing 100 ml CFMM medium which is about 0.25% to 0.5% solid phase by ma) (see for example, p. 449 right-hand column last paragraph).
Regarding claim 123, Khongkhaem et al. disclose wherein at least 99.9% of the microorganisms present in the fermentation broth are Methylobacterium (suspended Methylobacterium sp. NP3 only) (see for example, p. 450 Figure 1 legend and related descriptions).
Regarding claim 124, Khongkhaem et al. disclose wherein said solid phase provides for adherent growth of said Methylobacterium and/or wherein said solid phase does not serve as a carbon source for said Methylobacterium (immobilized Methylobacterium sp. NP3 by attachment on silica matrix) (see for example, p. 449 right-hand column 1st and 2nd paragraphs).

Methylobacterium sp. grown on a surface, i.e., slime sample (pink slime) comprises galactan polysaccharide (see for example, p. 1852 left-hand column paragraph 2.1., p. 1858 left-hand column paragraph 4. Conclusion, and Abstract). It must be noted that the Methylobacterium sp. taught by Khongkhaem et al. also produces pink colonies (see p. 450 left-hand column Analytical methods 2nd paragraph). Therefore, galactan polysaccharide would be inherently present in the solid phase disclosed by Khongkhaem et al.
Khongkhaem et al. therefore anticipated the claimed method for obtaining a Methylobacterium preparation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 116-125 and 127-128 are rejected under 35 U.S.C. 103 as being obvious over Khongkhaem et al. as evidenced by Verhoef et al. as applied to claims 116-119, 121-125 and 127 above, and further in view of Miller et al. (U.S. patent No. 6,107,067) and Urakami et al. (International Journal of Systematic Bacteriology, July 1993, Vol. 43, No. 3, p. 504-513) and 


Khongkhaem et al. do not teach wherein the particles are about 2 microns to about 1000 microns in average length or average diameter (claim 120), and wherein said Methylobacterium is selected from the group consisting of M. aminovorans, M. chloromethanicum, M. dichloromethanicum, M. extorquens, M. fujisawaense, M. mesophilicum, M organophilum, M radiotolerans, M rhodesianum, M. rhodinum, M. thiocyanatum, M. nodulans, M cerastii, M gossipiicola, Methylobacterium sp. strain LMG6378, M. phyllosphaerae, M. oryzae, M platani, M. populi, and M. zatmanii (claim 128).
However, Khongkhaem et al. teach solid phase particles having a size of about 0.5 X 0.5 X 0.5 cm per piece (see for example, p. 449 right-hand column 2nd paragraph).
Moreover, at the time the invention was made Miller et al. teach the size of the solid particles (carriers) to be used to immobilize bacteria including Methylobacter bacteria is dictated by the circumstances of use, and further using particles typically having a diameter of at least 25 microns, and a diameter of 0.01 to 20 microns (see for example, column 4 lines 1-5, column 6 lines 16-23, and claims 1 and 16), and salt crystals (e.g., crystalline aluminosilicates) can be used (see for example, column 4 lines 26-32) 
Regarding claim 128, at the time the invention was made Urakami et al. teach Methylobacterium genus consisting of M. aminovorans, …,  M. extorquens, M. fujisawaense, M. mesophilicum, M. organophilum, and M. zatmanii (see for example, Tables 1-5.).
Therefore, a person of ordinary skill in the art at the time the invention was made would have been motivated to optimize the size of the solid particles in the method taught by Khongkhaem et al. by routine optimization because Khongkhaem et al. teach solid phase particles having a size of about 0.5 X 0.5 X 0.5 cm per piece, and because the time the invention was made Miller et al. teach the size of the solid particles (carriers) to be used to immobilize bacteria including Methylobacter is dictated by the 
	In addition, a person of ordinary skill in the art at the time the invention was made would have been capable of combining the prior art teachings and substitute the Methylobacter sp. taught by Urakami et al. for the Methylobacter sp. in the method taught by Khongkhaem et al. with a reasonable expectation of success in obtaining a methylobacterium preparation, because Khongkhaem et al. teach (i) preparing a culture medium comprising a mono-culture or co-culture of Methylobacterium, wherein said medium comprises a liquid phase and a solid phase, wherein the liquid and solid phase are provided as sterile components, wherein the solid phase comprises a plurality of particles which are suspended in the liquid phase, and wherein the solid phase does not comprise viable photosynthetic microorganisms; (ii) growing said Methylobacterium from an initial titer in said culture medium, wherein said culture medium is essentially free of contaminating microorganisms, wherein said particles provide for a decrease in doubling time of said Methylobacterium grown in said culture medium relative to the doubling time of the Methylobacterium grown in liquid media alone, and wherein the Methylobacterium titer in said culture medium is increased at least ten-fold relative to the initial titer of the Methylobacterium in the culture medium; (iii) producing a fermentation broth with a Methylobacterium titer of at least 5 x 108 colony-forming units per milliliter; and (iv) harvesting the Methylobacterium from said fermentation broth, thereby obtaining the Methylobacterium preparation, because Urakami et al. teach Methylobacterium genus consisting of M. aminovorans, …,  M. extorquens, M. fujisawaense, M. mesophilicum, M. organophilum, and M. zatmanii, and further because substitution of one known Methylobacterium sp. for another Methylobacterium sp. taught by the prior art would have been obvious, and further because Miller et al. teach solid particles can be used to immobilize bacteria including Methylobacter bacteria (Also see MPEP 2144.06 II.).

Conclusions:
No claim(s) is allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651